DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention 1 (Claims 1-9) in the reply filed on June 2, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US Publication 2019/0103224).
	In re claim 1, Han discloses a ceramic electronic device comprising: 

a second external electrode (132, 134 – Figure 2, Figure 2, ¶29) provided on the second end face (4 – Figure 1, Figure 2); and
 an organic compound that is adhered to at least a part of a region including a surface of the multilayer chip where neither the first external electrode nor the second external electrode is formed and surfaces of the first external electrode and the second external electrode, and has a siloxane bonding (¶68-71).
In re claim 5, Han discloses the ceramic electronic device as claimed in claim 1, as explained above. Han further discloses wherein the organic compound is adhered to the surface of the multilayer chip (110 – Figure 1, Figure 2, ¶29) between the first external electrode (131, 133 – Figure 2) and the second external electrode (132, 134 – Figure 2) (¶68-71).

Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong eta l. (US Publication 2016/0042864).
In re claim 1, Hong discloses a ceramic electronic device comprising: 
a multilayer chip (100 – Figure 1, Figure 2, ¶24) in which each of a plurality of dielectric layers (112 – Figure 2, ¶25) and each of a plurality of internal electrode layers (114 – Figure 2, ¶25) are alternately stacked, a main component of the dielectric layers being ceramic (¶26), the multilayer chip having a rectangular parallelepiped shape (Figure 1), the plurality of internal 
a second external electrode (right 120 – Figure 2) provided on the second end face (right surface of 110 – Figure 2); and
 an organic compound (130 – Figure 1, Figure 2, ¶24) that is adhered to at least a part of a region including a surface of the multilayer chip where neither the first external electrode nor the second external electrode is formed and surfaces of the first external electrode and the second external electrode, and has a siloxane bonding (Figure 1, Figure 2) (¶71-76).
In re claim 5, Hong discloses the ceramic electronic device as claimed in claim 1, as explained above. Hong further discloses  the organic compound (130 – Figure 2) is adhered to the surface of the multilayer chip (110 – Figure 2) between the first external electrode (left 120 – Figure 2) and the second external electrode (right 120 – Figure 2) (¶71-76).
In re claim 8, Hong discloses the ceramic electronic device as claimed in claim 1, as explained above. Hong further discloses a silane film that is formed on at least the part of the region including the surface of the multilayer chip (110 – Figure 2) where neither the first external electrode (left 120 – Figure 2) nor the second external electrode (right 120 – Figure 2) is formed and the surfaces of the first external electrode and the second external electrode (Figure 2; Note that element 130 is at least partially formed on elements 120), wherein the organic compound is provided on the silane film (¶71-76)
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Publication 2019/0103224) in view of Ando et al. (US Publication 2017/0098506).
In re claim 9, Han discloses the ceramic electronic device as claimed in claim 1, as explained above. Han does not disclose wherein the first external electrode and the second external electrode include a conductive resin layer including a metal 25component.
Ando discloses an external electrode layer (23 – Figure 4, ¶61) comprising a conductive resin and a metal component (¶61).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode material of Ando to provide for a well-known external electrode structure with desired conductivity. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong eta l. (US Publication 2016/0042864) in view of Ando et al. (US Publication 2017/0098506).
In re claim 9, Hong discloses the ceramic electronic device as claimed in claim 1, as explained above. Hong does not disclose wherein the first external electrode and the second external electrode include a conductive resin layer including a metal 25component.
Ando discloses an external electrode layer (23 – Figure 4, ¶61) comprising a conductive resin and a metal component (¶61).


Allowable Subject Matter
Claims 2, 3, and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a small cyclic siloxane Dn (n≥3) is released from the organic compound at a temperature of at least 300 degrees Celsius.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a released amount of a small molecule cyclic siloxane D3 per a unit area of the surface of the device is 0.50 ppm/cm2 to 30 ppm/cm2 from 300 degrees Celsius to 600 degrees Celsius. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848